Citation Nr: 1743645	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-59 320	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a cardiac disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for skin cancer, to include bullous pemphigoid.

6.  Entitlement to service connection for skin cancer, to include bullous pemphigoid.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral peripheral neuropathy of the lower extremities.

8.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

9.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite of the bilateral lower extremities.

10.  Entitlement to service connection for residuals of frostbite of the bilateral lower extremities.

11.  Entitlement to service connection for diabetes mellitus, type II.

12.  Entitlement to dependency benefits for the Veteran's wife.

13.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

14.  Entitlement to a compensable rating for intertrigo.

15.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ORDER

The issue of entitlement to an evaluation in excess of 10 percent for bilateral tinnitus is dismissed.

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) is dismissed.

The issue of entitlement to service connection for a cardiac disability is dismissed.

The issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for skin cancer is reopened, and to that extent, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of frostbite of the bilateral lower extremities is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to a compensable rating for intertrigo is denied.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


FINDINGS OF FACT

1.  On the record during his June 7, 2017 hearing, the Veteran withdrew his appeal for entitlement to service connection for a respiratory disability, to include COPD, service connection for a cardiac disability, service connection for a bilateral shoulder disability, and entitlement to an evaluation in excess of 10 percent for bilateral tinnitus.

2.  In a June 2010 decision, the Board denied a claim for service connection for skin cancer, bullous pemphigoid, including as due to exposure to Agent Orange and Dichloro-Diphenyl-Trichloroethane (DDT); the decision was not appealed, nor did the Veteran file a motion for reconsideration of the Board's decision.  

3.  Evidence received since the unappealed June 2010 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for skin cancer.

4.  In a September 2011 decision, the Board denied a claim of service connection for residuals of frostbite of the bilateral lower extremities, claimed as peripheral neuropathy; the decision was not appealed, nor did the Veteran file a motion for reconsideration of the Board's decision.  

5.  Evidence received since the unappealed September 2011 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating a claim of service connection for peripheral neuropathy of the lower extremities.

6.  Evidence received since the unappealed September 2011 decision relates to an unestablished fact necessary to substantiating the claim, and raises a reasonable possibility of substantiating a claim of service connection for residuals of frostbite of the bilateral lower extremities.

7.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise that the Veteran's diabetes mellitus is etiologically related to in-service exposure to DDT, which is consistent with the conditions of the Veteran's service.

8.  The Veteran's intertrigo affects less than 5 percent of the entire body or less than 5 percent of the exposed areas.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a respiratory disability, to include COPD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2016).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a cardiac disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the issue of entitlement to service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 10 percent for bilateral tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The June 2010 Board decision, which denied service connection for skin cancer, bullous pemphigoid, including as due to exposure to Agent Orange and DDT, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

6.  The evidence added to the record since the June 2010 decision is new and material as to the claim of entitlement to service connection for skin cancer; the claim of entitlement to service connection for skin cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).     

7.  The September 2011 Board decision that denied service connection for residuals of frostbite of the bilateral lower extremities, claimed as peripheral neuropathy, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

8.  The evidence added to the record since September 2011 is new and material as to the claims of entitlement to service connection for residuals of frostbite of the bilateral lower extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities; the claims of entitlement to service connection for residuals of frostbite of the bilateral lower extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).     

9.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  The criteria for a compensable rating for the Veteran's intertrigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7820, 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1952 to August 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 (hearing loss, intertrigo, skin cancer, bilateral peripheral neuropathy, frostbite residuals), May 2013 (psychiatric), and December 2014 (tinnitus, COPD, cardiac, bilateral shoulder, diabetes, and dependency benefits) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2017.  A transcript of that hearing is of record.  

Although the issues of hearing loss, intertrigo, acquired psychiatric disorder, skin cancer, peripheral neuropathy of the lower extremities, and frostbite residuals of the lower extremities were initially found to not be timely appealed, in June 2017 the Veteran's representative submitted a fax confirmation showing that the Veteran's VA Form 9 was initially submitted in February 2017, and thus timely.  Therefore, the Board finds that it has jurisdiction over these issues.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The issues of entitlement to dependency benefits, entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for skin cancer, entitlement to service connection for peripheral neuropathy of the lower extremities, and entitlement to service connection for residuals of frostbite of the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

1. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issues on appeal of entitlement to service connection for a respiratory disability, to include COPD, entitlement to service connection for a cardiac disability, entitlement to service connection for a bilateral shoulder disability, and entitlement to an evaluation in excess of 10 percent for bilateral tinnitus, on the record during his June 7, 2017 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

2. Claims to Reopen

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A June 2010 Board decision, in relevant part, denied service connection for skin cancer, bullous pemphigoid, including as due to exposure to Agent Orange and DDT, on the grounds that there is no objective evidence that the Veteran was exposed to herbicide agents or DDT, and there is no documented relationship between the intertrigo rash that appeared during service and his bullous pemphigoid skin cancer.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).  

A September 2011 Board decision denied service connection for residuals of frostbite of the bilateral lower extremities, claimed as peripheral neuropathy on the grounds that the medical opinions finding the neuropathy was not a residual of frostbite in service were of greater probative value than the medical opinions finding that it was at least as likely as not a residual of frostbite in service.

Since the June 2010 and September 2011 final denials, VA has received an article titled "Entomological Issues during the Korean War, 1950-1953," which asserts that a DDT oil solution of 20 percent was commonly sprayed during the period discussed in Korea.  The article was received in June 2017.  Therefore, the record now contains objective evidence that DDT exposure is consistent with the terms of the Veteran's service in Korea.  The Veteran asserts that his skin cancer as well as his bilateral peripheral neuropathy and frostbite residuals are the result of DDT exposure in service.  This information about DDT use that is consistent with the conditions of the Veteran's service constitutes new and material evidence as to service connection for skin cancer, residuals of frostbite, and peripheral neuropathy of the lower extremities.  The evidence goes toward the existence of an in-service event that caused the Veteran's current skin cancer, residuals of frostbite, and bilateral peripheral neuropathy of the lower extremities.  The evidence thus relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of establishing the claims.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  

Such new and material evidence having been received, the claims of entitlement to service connection for skin cancer, residuals of frostbite, and bilateral peripheral neuropathy of the lower extremities, are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3. Diabetes Mellitus

The Veteran contends that his diabetes mellitus was caused by exposure to DDT in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's diabetes mellitus is etiologically related to an in-service disease or injury.  The Board finds that the competent, credible, and probative evidence is at least in equipoise and thus, allowing the Veteran the benefit of the doubt, establishes that the Veteran's diabetes mellitus is etiologically related to the Veteran's active service.

The Veteran has stated on multiple occasions throughout the course of this claim that while stationed in Korea he saw a plane spray a substance that he believes was DDT.  He reports that after this substance was sprayed, he observed dead vegetation and developed a rash.  The record does not reflect that the Veteran has the training necessary to identify DDT on sight.  However, the Veteran is competent to relate his experience of seeing a substance sprayed from a plane.  In June 2017, the Veteran's representative submitted an article titled "Entomological Issues during the Korean War, 1950-1953."  This article was part of a Department of Defense Symposium on Evolution of Military Medical Entomology.  The article stated that, as part of the attempt to combat pests and insects in Korea during the Korean War, "[a] DDT oil solution of 20% was commonly sprayed," and discussed aerial spray missions.  The article does not indicate that use of the 20 percent DDT solution was restricted to any particular area within Korea.  The Veteran's DD214 indicates that the Veteran had one year, three months, and 30 days of foreign service, and that he received the Korean Service Medal, indicating that he served in the Republic of Korea.  His service from November 1952 to August 1954 overlaps with the period discussed by the article reporting that DDT solution was commonly sprayed in Korea.  Therefore, exposure to a 20 percent DDT solution sprayed from a plane is consistent with the circumstances of the Veteran's service, as reported by the article, which is competent to discuss the use of DDT during the Korean War.  The Board thus affords the Veteran the benefit of the doubt and finds that it is at least as likely as not that the Veteran was exposed to DDT during his service in Korea.

A June 2017 statement from the Veteran's private physician is of record.  In this statement, the physician asserts that it is at least as likely as not that the Veteran's diabetes mellitus is a result of DDT exposure in service.  The rationale referenced an article provided by the Veteran's representative in June 2017 discussing a significant association between p'p'-DDT and pre-diabetes and an intermediate relationship between p,p'-DDT and diabetes, as well as the observation of the physician that the Veteran lacked significant obesity.  The Veteran's physician has provided a competent medical opinion that references medical literature and discusses the specifics of the Veteran's case of diabetes mellitus.  Therefore, as the competent evidence of record is at least in equipoise that the Veteran's diabetes mellitus is related to in-service exposure to DDT, and resolving doubt in the Veteran's favor, the Veteran's claim is granted.

4. Intertrigo

The Veteran contends that his intertrigo merits a compensable rating because he uses cream and possibly an antibiotic pill to treat it.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's intertrigo has been rated under Diagnostic Code (DC) 7820, which relates to infections of the skin not listed elsewhere.  DC 7820 instructs that the disability be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  The record reflects that the assorted growths on the Veteran's head, face, and neck are related to the skin cancer that has not been service-connected as of the writing of this decision.  Intertrigo, per a February 2013 examination addendum, is a rash, not a tumor or neoplasm.  Therefore, the predominant disability of the Veteran's service-connected intertrigo most closely aligns with DC 7806, which relates to dermatitis.  

Dermatitis is rated under Diagnostic Code (DC) 7806.  DC 7806 provides for a noncompesnable rating  for a skin disability that involves less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disability that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under DC 7806, 60 percent, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The question before the Board is whether the Veteran's intertrigo symptoms meet the criteria for a compensable rating under DC 7806.  The Board finds that the competent, credible, and probative evidence establishes that the Veteran's intertrigo does not meet the criteria for a compensable rating.

Although the record contains numerous medical records related to the treatment of disorders of the skin, these records focus upon cancerous growths removed from the Veteran.  

A July 2012 VA examination found that there was no scarring or disfigurement of the head, face, or neck related to the intertrigo, although the examiner did acknowledge that the Veteran also had malignant skin neoplasms.  The examiner determined that the Veteran's intertrigo treatment was topical medication, specifically Balmex, for 6 weeks or more but not constantly.  There was no systemic therapy.  The examiner described the Veteran's intertrigo as affecting less than 5 percent of the total body area and none of the exposed area, specifically maceration and erythema in the bilateral groins.  The examiner noted that the Veteran's intertrigo was active at the time of examination, and did not impact the Veteran's ability to work.  A February 2013 addendum opinion clarified that the Veteran's intertrigo was a rash, and not the tumor or neoplasm referenced in the report.  

A May 2016 private treatment note indicated coin-like eczematous patches on the right pretibial area, and suggested cleanser and moisturizing.  

A January 2017 VA examination found that the Veteran is not currently being treated for intertrigo, does not currently have a rash, and that the Veteran reported that he does not recall a rash.  The examiner found no treatment with oral or topical medication, and no impact on the Veteran's ability to work.  The intertrigo was asymptomatic.  

The Veteran's testified at his June 2017 hearing that he did have a rash that comes and goes as a sort of itching before bed that will sometimes be a blister in the morning.  He reported he uses a cream to treat this rash.  He also stated that he takes a pill for his skin, although the Veteran was not sure whether this pill related to the rash or the neoplasms.

The Board notes that the Veteran's private treatment records do contain intermittent prescriptions of doxycycline, but there is no indication that this is medication is immunosuppressive systemic therapy.  It is not clear whether this medication is specifically for the intertrigo as opposed to the cancerous neoplasms, but even if it is related to intertrigo, because it is not systemic therapy, it does not meet the criteria for a compensable rating under DC 7806.  As to the rash itself, neither the Veteran's treatment records nor the VA examinations indicate that it affects 5 percent or more of the Veteran's total body or 5 percent or more of the exposed areas of the Veteran's body, meaning that a compensable rating is not warranted.  Therefore, the Veteran's claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



REMAND

Regarding the Veteran's claim for an initial rating in excess of 10 percent for bilateral hearing loss, the Veteran testified at his hearing that his hearing has worsened since the most recent January 2017 audio examination of record.  Additionally, the Veteran has testified that he believes he kept his hearing aids in during the examination, which would render it invalid.  The Veteran's representative pointed to a marked improvement in the Veteran's speech recognition scores as compared to earlier testing as evidence consistent with the Veteran's testimony.  The most recent VA examination prior to the January 2017 examination is dated in April 2011.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Therefore, upon remand a new examination should be scheduled to determine the current extent and severity of the Veteran's bilateral hearing loss.

As to the Veteran's claim for service connection for an acquired psychiatric disorder, although the May 2013 VA examination found no psychiatric diagnosis, the Veteran's treatment records contain a March 2012 assessment of anxiety not otherwise specified (NOS) and depression NOS.  The record also contains June 2013 and August 2014 notes of depression/PTSD.  The Veteran's PTSD claim is reasonably read to include other psychiatric disabilities such as anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The requirement for a current disability can be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   Therefore, the Veteran's diagnoses of anxiety NOS, depression NOS, and PTSD should be addressed in a new examination.  

As to the Veteran's reopened claim for service connection for skin cancer, a VA examination should be scheduled to consider whether there is a relationship between exposure to DDT in service and the Veteran's current skin cancer disability.  Similarly, a VA examination should be scheduled to discuss any relationship between DDT exposure in service and peripheral neuropathy of the lower extremities and frostbite residuals of the lower extremities.  

The Veteran's claim for dependency benefits hinges upon his level of evaluation for compensation for service-connected disabilities.  Therefore, the determination of the dependency claim is reliant upon the result of the claims being remanded here.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the dependency claim must also be remanded.

The claims folder should also be updated to include VA treatment records compiled since October 5, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the Atlanta VA Health Care System and all associated outpatient clinics including the Oakwood Clinic dated from October 5, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an audiological examination to determine the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  The complete record must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include impact on daily functioning.  

3.  After completing the requested action above numbered "1." (obtaining updated VA treatment records), schedule the Veteran for a psychiatric examination with an appropriate VA examiner.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, to include PTSD, anxiety NOS, and/or depression, that is related to his active military service.  If the examiner finds that the Veteran does not meet the requirements of a psychiatric diagnosis at the time of examination, he or she is to provide the requested opinion regarding the March 2012 assessment of anxiety NOS and depression NOS, and the assessment of depression/PTSD noted in treatment records in August 2012, June 2013, and August 2014.

All opinions offered must be supported by a complete rationale.  

4.  After completing  the requested action above numbered "1." (obtaining updated VA treatment records), schedule the Veteran for a VA skin examination with an appropriate examiner.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any skin cancer disability that was caused by service, to include exposure to a 20 percent DDT oil solution sprayed from an airplane.  

The opinion proffered must be supported by a complete rationale.

5.  After completing the requested action above numbered "1." (obtaining updated VA treatment records), schedule the Veteran for a VA examination with an appropriate examiner.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy of the lower extremities is caused by or related to service, to include exposure to a 20 percent DDT oil solution sprayed from an airplane and extreme exposure to the cold in Korea? 

ii) If the answer to the above question is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy of the lower extremities is caused or aggravated by (worsened beyond the natural progression of the disease) the Veteran's service-connected diabetes mellitus?

iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has residuals of frostbite of the lower extremities other than peripheral neuropathy that are caused by or related to service, to include exposure to a 20 percent DDT oil solution sprayed from an airplane and extreme exposure to the cold in Korea?

Each opinion offered must be supported by a complete rationale.

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Douglas E. Sullivan, Attorney


Department of Veterans Affairs


